Citation Nr: 1525971	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  10-03 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral knee disabilities as secondary to service-connected lumbosacral spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran has active service from October 1967 to October 1970.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a
February 2009 rating decision of a Department of Veterans Affairs (VA)
Regional Office (RO).

The Veteran testified at a travel board hearing before a Veterans' Law Judge (VLJ) in July 2011 who is no longer employed by the Board.  A transcript of the hearing is associated with the claims file.  The Veteran was offered a hearing before another VLJ, but by an April 2015 signed statement, indicated he did not wish to have another Board hearing.

In July 2014, the Board entered a decision denying the issue of entitlement to service connection for bilateral knee disabilities as secondary to a service-connected lumbosacral spine disability.  In February 2015, the United States Court of Appeals for Veterans Claims (Court) entered a joint motion for partial remand (JMR) to vacate the BVA decision as it pertained to the aforementioned issue.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The JMR stated that the Board erred in relying upon an inadequate VA examination completed in September 2013.  The JMR noted that the examiner had failed to provide a rationale to support her conclusion that the service-connected lumbosacral spine disability had not aggravated the bilateral knee problems.  In light of the foregoing, the Board finds that a new examination is required to ascertain whether the Veteran's service connected spine disability either caused or aggravated a bilateral knee disability(ies).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the etiology of the Veteran's bilateral knee disabilities as secondary to his service-connected lumbosacral spine disability.  

After reviewing the file including the entirety of the remand, eliciting a history directly from the Veteran, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner should:

(a)  Identify any current right and/or left knee disability that is presently shown or that has been present at any time since the Veteran filed his claim in April 2008. 

(b)  For each right and/or left knee disability identified, the examiner should proffer an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the disability was incurred during or is otherwise related to service.  

(c)  For each right and/or left knee disability identified, the examiner should proffer an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the disability is either (i) caused by or (ii) or aggravated by his service-connected lumbosacral spine.  

The examiner should be requested to provide a detailed rationale for all opinions rendered; the examiner is particularly requested provide a detailed rationale as to whether it is more likely than not that the Veteran's bilateral knee disabilities were aggravated by his service-connected low back condition.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

The claims file must be properly documented regarding any notifications to the Veteran as to the scheduled examination.

2.  After the above is complete, readjudicate the Veteran's claim for entitlement to service connection for bilateral knee disabilities as secondary to service-connected lumbosacral spine disability.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

